IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 21, 2011
                                     No. 10-50537
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN MANUEL PELAYO SAHAGUN,

                                                  Defendant-Appellant

Cons. w/ No. 10-50538

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN SAHAGUN-PELAYO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-892-6
                             USDC No. 3:10-CR-524-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 10-50537
                                  c/w No. 10-50538

      The attorney appointed to represent Juan Manuel Pelayo Sahagun
(Sahagun)1 has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Sahagun has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Sahagun’s response. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




      1
       Although indicted as Juan Manuel Pelayo Sahagun, the appellant’s true name is Juan
Manuel Sahagun Pelayo.

                                           2